Exhibit 10.1

May 15, 2012

Mr. Stuart Haselden

Dear Stuart:

Pursuant to our discussions regarding your continued employment with J. Crew
Group, Inc. (the “Company”), we thought it would be useful to lay out the terms
and conditions of our agreement in this letter agreement (this “Agreement”) for
all parties to sign. This Agreement will be effective May 15, 2012 (the
“Commencement Date”).

In consideration of the promises and mutual covenants herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, you and the Company hereby agree as follows:

1. Employment.

(a) The Company hereby agrees to employ you during the “Employment Period” (as
defined below) as its Chief Financial Officer and you hereby agree to serve the
Company in such capacity. You will report to the Chief Administrative Officer of
the Company or such other equivalent or higher level officer, as designated by
the Company from time to time. You shall discharge the duties and
responsibilities of your position and such other duties and responsibilities as
are specified by the Chief Administrative Officer or the Chief Executive Officer
reasonably consistent with such position.

(b) During the Employment Period (as defined below), you shall devote your full
business time and energy, attention, skills and ability to the performance of
your duties and responsibilities hereunder and shall faithfully and diligently
endeavor to promote the business and best interests of the Company and its
Affiliates (as defined below). Accordingly, you may not, directly or indirectly,
without the prior written consent of the Company, operate, participate in the
management, operations or control of, or act as an employee, officer,
consultant, agent or representative of, any type of business or service (other
than as an employee of the Company), provided that it shall not be a violation
of the foregoing for you to (i) act or serve as a director, trustee or committee
member of any civic or charitable organization, or (ii) manage your personal,
financial and legal affairs, so long as the activities described in clauses
(i) or (ii) do not interfere with the performance of your duties and
responsibilities to the Company and its Affiliates as provided hereunder. For
purposes of this Agreement, except as otherwise expressly provided herein,
“Affiliate” means any entity or person directly or indirectly controlled by or
in common control with either the Company or Chino Holdings, Inc. (“Parent”).
For the avoidance of doubt, except with respect to Section 4(c) of this
Agreement, “Affiliate” does not include any other portfolio company or
investment fund associate with TPG or LGP (each, as defined in the Stockholders
Agreement (as defined below)) other than Parent and its subsidiaries.

 

1



--------------------------------------------------------------------------------

2. Employment Period.

(a) Unless the Employment Period is terminated earlier pursuant to Section 2(b)
hereof, the Company shall employ you on the terms and subject to the conditions
of this Agreement for a three (3)-year term commencing effective as of the
Commencement Date and ending on the day immediately preceding the third
anniversary of the Commencement Date (the “Employment Period”). Effective upon
the expiration of the Employment Period, the Employment Period will be
automatically renewed for successive one (1)-year periods, unless at least four
(4) months prior to the expiration of the Employment Period, you shall give
written notice to the Company of your intention not to renew the Employment
Period or at least two (2) months prior to the expiration of the Employment
Period, the Company shall give you written notice of its intention not to renew
the Employment Period.

(b) Your employment with the Company hereunder may be terminated prior to the
expiration of the Employment Period upon the earliest to occur of the following
events: (i) your death or Disability (as defined below), (ii) voluntary
termination of employment by you without Good Reason (as defined below) on at
least two (2) months prior notice, unless waived by the Company, (iii) voluntary
termination of employment by you for Good Reason in accordance with the
procedure outlined in Section 2(f) below, (iv) termination of employment by the
Company without Cause (as defined below) or (v) termination of employment by the
Company for Cause. The date on which your employment is terminated hereunder for
any reason (including upon the expiration of the Employment Period if your
employment ends at that time) shall be referred to as the “Termination Date”.

(c)

i. Upon termination of your employment for any reason, you shall be entitled to
any earned but unpaid Base Salary (as defined below) as of the Termination Date.
If the Company terminates the Employment Period without Cause (including a
termination of your employment by the Company in conjunction with the Company’s
giving notice of non-renewal of the Employment Period (a “Company Non-Renewal
Termination”)) or you terminate the Employment Period for Good Reason, you will
be entitled to the following severance benefits (the “Severance Benefits”) (it
being understood that the payment of such Severance Benefits shall only
commence, in accordance with the timing provisions set forth below, upon your
“separation from service” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended, and any regulations thereunder (the “Code”):
(i) continuation of your Base Salary as in effect immediately prior to such
termination (your “Ending Base Salary”, and such continuation of your Ending
Base Salary being referred to herein as the “Continuation Severance Payment”) in
accordance with the regular payroll practices of the Company and your medical
benefits (including those of your spouse and dependents, if applicable), which
medical benefits the Company may elect to provide by making a payment to you on
a monthly basis equal to an amount that, after all applicable taxes are paid, is
equal to the amount of the monthly COBRA premiums incurred by you (including
your spouse and dependents, if applicable), if any (the “Continuation Medical
Benefit”), for a period of twelve (12) months (the “Severance Period”) after the
Termination Date; and (ii) the Annual Bonus earned for the year immediately
prior to the year that includes the Termination Date, to the extent not yet
paid; provided that the Severance Benefits are subject to and conditioned upon
your execution of a valid general release

 

2



--------------------------------------------------------------------------------

and waiver within sixty (60) days after your termination of employment (and any
payment that otherwise would be made within such sixty (60)-day period pursuant
to this paragraph shall be paid at the expiration of such sixty (60)-day period)
in the form attached hereto as Exhibit A and your compliance with the provisions
set forth in Section 4 hereof.

ii. Notwithstanding anything herein to the contrary, your right to receive the
Continuation Severance Payment during the Severance Period shall terminate
effective immediately upon the date that you become employed by a new employer
or otherwise begin providing services for an entity as a consultant or otherwise
(“New Employment”); provided that if the cash compensation you receive pursuant
to such New Employment, including without limitation guaranteed bonus payments
relating to the Severance Period whether or not paid during the Severance
Period, (“New Compensation”) is less than your Ending Base Salary, the
Continuation Severance Payment shall not terminate, but shall be reduced to an
amount such that the New Compensation payments you receive together with such
reduced Continuation Severance Payment will equal your Ending Base Salary on an
annualized basis. In addition, your right to receive the Continuation Medical
Benefit shall cease immediately upon your being eligible for coverage under
another group health plan. You shall immediately notify the Company upon
obtaining New Employment.

iii. Notwithstanding the foregoing paragraph, in the event the Company
terminates the Employment Period without Cause or you terminate the Employment
Period for Good Reason, and you are a “specified employee” within the meaning of
Section 409A of the Code (as determined in accordance with the methodology
established by the Company as in effect on the Termination Date), any amounts
payable to you on account of your termination of employment during the six
(6)-month period immediately following the date of your “separation from
service” within the meaning of Section 409A of the Code (not including any
accrued but unpaid Base Salary as of your Termination Date) that constitute the
payment of nonqualified deferred compensation within the meaning of Section 409A
of the Code shall be deferred and accumulated for a period of six (6) months
from the date of separation from service and paid in a lump sum on the first day
of the seventh month following such separation from service (or, if earlier, the
date of your death). In addition, for purposes of clarification, each amount
payable to you under this Section 2(c) shall constitute a “separately identified
amount” within the meaning of Treasury Regulation Section 1.409A-2(b)(2).

(d) For purposes of this Agreement, the term “Cause” shall mean (i) the
indictment for a felony or any crime involving moral turpitude or being charged
or sanctioned by a federal or state government or governmental authority or
agency with violations of applicable federal or state laws in any judicial or
administrative process or proceeding, or having been found by any court or
governmental authority or agency to have committed any such violation,
(ii) willful misconduct or gross negligence in connection with the performance
of your duties as an employee of the Company, (iii) a material breach of this
Agreement, including without limitation, your failure to perform your duties and
responsibilities hereunder, after you have been given written notice specifying
such breach and at least thirty (30) days to cure such breach, to the extent
reasonably susceptible to cure, (iv) a fraudulent act or omission by you adverse
to the reputation of the Company or any affiliate, (v) the willful disclosure by
you of any Confidential Information (as defined below) to persons not authorized
to know same, and (vi) your violation of or failure to comply with (A) any
Company policy, including, without limitation, the Code of

 

3



--------------------------------------------------------------------------------

Ethics and Business Practices, or (B) any legal or regulatory obligations or
requirements, provided that with respect to this Section 2(d)(vi), you shall be
given thirty (30) days to cure such violation to the extent such violation is
reasonably susceptible to cure. If subsequent to the termination of your
employment, it is discovered that your employment could have been terminated for
Cause pursuant to sections (i) or (iv) of this Section 2(d), your employment
shall, at the election of the Company, in its sole discretion, be deemed to have
been terminated for Cause in which event the Company shall be entitled to
immediately cease providing any Severance Benefits to you or on your behalf and
recover any payments previously made to you or on your behalf in the form of
Severance Benefits.

(e) For purposes of this Agreement, the term “Disability” shall mean your
incapacity due to physical or mental illness or injury, which results in your
being unable to perform your duties hereunder for a period of ninety
(90) working days within a 180-day period.

(f) For purposes of this Agreement, the term “Good Reason” shall mean (i) any
action by the Company that results in a material and continuing diminution in
your position, authority, duties or responsibilities, including without
limitation an adverse change in your title from Chief Financial Officer; (ii) a
material reduction by the Company in your target Annual Bonus opportunity or
Base Salary (other than as permitted by Section 3(a) below) as in effect on the
Commencement Date or as the same may be increased or decreased from time to time
in accordance with Section 3(a); or (iii) a relocation of your principal place
of employment to more than fifty (50) miles from such principal place of
employment as of the Commencement Date, in each case without your written
consent. For a termination to qualify as a termination of your employment for
“Good Reason”, you must deliver to the Board of Directors of the Company (the
“Board”) a written notice specifically identifying in reasonable detail the
conduct of the Company which you believe constitutes “Good Reason” in accordance
with this Section 2(f) within ninety (90) days of the initial occurrence of the
event(s) you believe constitute “Good Reason” and provide the Board and/or
Company at least thirty (30) days to remedy such conduct after receipt of such
written notice, and to the extent not cured, you must terminate your employment
within thirty (30) days after such failure to cure.

3. Compensation and Benefits.

(a) Base Salary. During the Employment Period, your annual base salary shall not
be less than $400,000 (“Base Salary”); provided that your annual base salary may
be reduced to less than the Base Salary if the annual base salaries in effect
for all or the majority of other senior executive officers of the Company are
similarly reduced. The Base Salary shall be paid pursuant to regular Company
payroll practices for the senior executives of the Company and shall be reviewed
annually by the Company. For all purposes herein, Base Salary shall mean Base
Salary as adjusted pursuant to this Section 3(a).

(b) Annual Bonus. In addition to the Base Salary, for each fiscal year during
the Employment Period, you will have the opportunity to earn an annual bonus
(“Annual Bonus”) at the following percentages of your Base Salary if both the
Company achieves certain performance objectives (which will be determined by the
Company for each such fiscal year in accordance with the Company’s bonus plan)
and you achieve your performance goals established by the Company: target bonus
of 35%, up to a maximum bonus based upon the terms of the bonus plan

 

4



--------------------------------------------------------------------------------

as in effect from time to time. Any Annual Bonus will be paid only if you are
actively employed with the Company and not in breach of this Agreement on the
date of actual payment, except that such requirement of continued employment
shall not apply to the payment of any accrued but unpaid Annual Bonus payable
pursuant to Section 2(c) hereof.

(c) Employee Benefits. During the Employment Period, you will be entitled to
participate in the Company’s benefit package made generally available to
associates of the Company, subject to the applicable terms of each benefit plan.
Currently, the Company’s benefit package includes paid time off days, holidays,
life insurance, medical insurance, a matching 401(k) tax deferred savings plan,
a health flexible spending account, and the associate discount. The Company
reserves the right to change these benefits at any time in its sole discretion.

(d) Equity. In accordance with the Chinos Holdings, Inc. 2011 Equity Incentive
Plan (as amended from time to time, the “Plan”), you will be granted an
additional option to purchase 300,000 shares of Class A common stock of Parent,
with an exercise price equal to the fair market value of a share of Class A
common stock on the date of grant. The options are subject to the Plan, the
terms of the award agreement evidencing such options (including applicable
performance conditions), the terms of the Management Stockholders’ Agreement by
and among Parent and certain stockholders of Parent dated March 7, 2011 (the
“Stockholders Agreement”) and other restrictions and limitations generally
applicable to common stock of Parent or equity awards held by Company executives
or otherwise imposed by law.

4. Additional Agreements; Confidentiality.

(a) As additional consideration for the Company entering into this Agreement,
you agree that for a period of twelve (12) months following the Termination
Date, you shall not, directly or indirectly, (i) engage (either as owner,
investor, partner, employer, employee, consultant or director) in or otherwise
perform services for any Competitive Business (as defined below) which operates
within a 100 mile radius of the location of any store of the Company or in the
same area as the Company directs its mail order operations, provided that the
foregoing restriction shall not prohibit you from owning a passive investment of
not more than five percent (5%) of the total outstanding securities of any
publicly-traded company, or (ii) solicit or cause another to solicit any
customers or suppliers of the Company to terminate or otherwise adversely modify
their relationship with the Company. The term “Competitive Business” means the
retail, mail order and internet apparel and accessories business and any other
business the Company is engaged in on the Termination Date. For purposes of this
Section 4, the term “Company” means the Company and/or its Affiliates.

(b) During the Employment Period and for a period of eighteen (18) months
following the Termination Date, you shall not, directly or indirectly, solicit,
hire, or seek to influence the employment decisions of, any employee of the
Company on behalf of any person or entity other than the Company.

(c) You agree that during the Employment Period and thereafter you will hold in
strict confidence any proprietary or Confidential Information (as defined below)
related to the Company or its Affiliates, except to the extent that such
Confidential Information (i) becomes a matter of public record or is published
in a newspaper, magazine or other periodical available to

 

5



--------------------------------------------------------------------------------

the general public, other than as a result of your act or omission, (ii) is
required to be disclosed by any law, regulation or order of any court, other
tribunal, regulatory commission or administrative agency, provided that you give
prompt notice of such requirement to the Company to enable to the Company to
seek an appropriate protective order prior to such disclosure, or (iii) is
required to be used or disclosed by you to perform properly your duties under
this Agreement. For purposes of this Agreement, the term “Confidential
Information” shall mean all information of the Company in whatever form which is
not generally known to the public, including without limitation, customer lists,
trade practices, marketing techniques, fit specifications, design, pricing
structures and practices, research, trade secrets, processes, systems, programs,
methods, software, merchandising, distribution, planning, inventory and
financial control, store design and staffing. Upon termination of your
employment, you shall not take, without the prior written consent of the
Company, any drawing, specification or other document or computer record (in
whatever form) of the Company embodying any Confidential Information and will
return any such information (in whatever form) then in your possession.

(d) You agree to deliver promptly to the Company upon termination of the
Employment Period for any reason, or at any other time that the Company may so
request, all documents (and all copies thereof), whether written, electronic, or
in any other form, relating to the business of the Company and all property
associated therewith, which you may then possess or have under your control. You
agree that all sketches, drawings, samples, design samples, designs, patterns,
methods, processes, techniques, themes, layouts, mechanicals, trade secrets,
copyrights, trademarks, patents, ideas, specifications, business or marketing
practices, concepts, strategies and techniques and other material or work
product (“Intellectual Property”) created, developed or assembled, whether or
not by you, during your employment with the Company, shall become the permanent
and exclusive property of the Company to be used in any manner it sees fit, in
its sole discretion and that all rights to Intellectual Property are vested in
the Company. You shall not communicate to the Company any ideas, concepts, or
information of any kind (i) which were earlier communicated to you in confidence
by any third party, or (ii) which you know or have reason to know is the
proprietary information of any third party, or (iii) which is subject to any
claim of proprietary interest by any third party. Further, you shall adhere to
and comply with the Company’s Code of Ethics and Business Practices. All
Intellectual Property created or assembled in connection with your employment
with the Company shall be the permanent and exclusive property of the Company.
You and the Company mutually agree that all Intellectual Property and work
product created in connection with this Agreement, which is subject to
copyright, shall be deemed to be “work made for hire,” and that all rights to
copyrights shall be vested in the Company. If for any reason the Company cannot
be deemed to have commissioned “work made for hire,” and its rights to copyright
are thereby in doubt, then you agree not to claim to be the proprietor of the
work prepared for the Company, and to irrevocably assign to the Company, at the
Company’s expense, all rights in the copyright of the work prepared for the
Company. You further agree to execute any documentation necessary to assign over
or vest any Intellectual Property in the Company.

(e) You agree that during the Employment Period and thereafter you shall not
defame or disparage the Company or any of its Affiliates or their respective
officers, directors, members, executives or associates; provided, however, that
this Section 4(e) shall not prevent you from having any communications with your
immediate family or your financial and tax advisors, accountants or attorneys or
from giving testimony that may be required before any court, other

 

6



--------------------------------------------------------------------------------

tribunal, regulatory commission or administrative agency or pursuant to
compulsory process of law or other applicable law. You agree to reasonably
cooperate with the Company in refuting any defamatory or disparaging remarks by
any third party made in respect of the Company or any of its Affiliates or their
respective officers, directors, members, executives or associates.

(f) You agree that during the Employment Period and thereafter, in the event
that you are served with legal process or other request purporting to require
you to testify, plead, respond or defend and/or produce documents in connection
with any legal or governmental proceeding, threatened proceeding, investigation
or inquiry involving the Company or any of its affiliates or their respective
officers, directors, members, executives or associates, you will: (1) provide
testimony or Company documents only if served with a subpoena, court order or
similar process from a regulatory agency or with the prior written consent of
the Company; (2) within three (3) business days or as soon thereafter as
practical, provide oral notification to the Company’s General Counsel of your
receipt of such process or request to testify or produce documents; and
(3) provide the Company’s General Counsel by overnight delivery service a copy
of all legal papers and documents served upon you. You further agree that in the
event you are served with such process, you will meet and confer with the
Company’s designee(s) in advance of giving such testimony or information. You
also agree to reasonably cooperate with the Company and/or, at the Company’s
request, any of its Affiliates and their respective officers, directors,
members, executives or associates in connection with any existing, future or
threatened litigation or governmental proceeding, investigation or inquiry
involving the foregoing parties, whether administrative, civil or criminal in
nature, in which and to the extent the Company deems your cooperation reasonably
necessary. The Company agrees to reimburse you for your reasonable out-of-pocket
expenses incurred in connection with the performance of your obligations under
this Section 4(f) upon the presentation of statements of such expenses in
accordance with the Company’s policies and procedures as may be in effect from
time to time; provided that such reimbursement shall be paid to you no later
than the end of the calendar year immediately following the calendar year in
which such expenses were incurred.

(g) You also agree that breach of the provisions provided in this Section 4
would cause the Company to suffer irreparable harm for which money damages would
not be an adequate remedy and therefore, if you breach any of the provisions in
this Section 4, the Company will be entitled to seek an injunction restraining
you from violating such provision without the posting of any bond. If the
Company shall institute any action or proceeding to enforce the terms of any
such provision, you hereby waive the claim or defense that the Company has an
adequate remedy at law and you agree not to assert in any such action or
proceeding the claim or defense that the Company has an adequate remedy at law.
The foregoing shall not prejudice the Company’s right to require you to account
for and pay over to the Company, and you hereby agree to account for and pay
over, the compensation, profits, monies, accruals and other benefits derived or
received by you as a result of any transaction constituting a breach of any of
the provisions set forth in this Section 4. Without limiting the foregoing, you
further agree that, in the event your employment is terminated due to a Company
Non-Renewal Termination and you fail to comply with Section 4(a) or 4(b) of this
Agreement, the Company shall have the immediate right to cease making any
severance payments under Section 2(c) of this Agreement and shall have the right
to require you to repay any severance payments that had been paid to you prior
to the date of such breach.

 

7



--------------------------------------------------------------------------------

5. Representations.

The parties hereto hereby represent and warrant that they have the authority to
enter into this Agreement and perform their respective obligations hereunder.
You hereby represent and warrant to the Company that (i) the execution and
delivery of this Agreement and the performance of your duties hereunder shall
not constitute a breach of or otherwise violate any other agreements,
arrangements or commitments with any other party to which you are a party or by
which you are bound, and (ii) you will not use or disclose any confidential
and/or proprietary information or trade secrets obtained by you in connection
with your former employments with respect to your duties and responsibilities
hereunder. You further represent that you are not aware of any facts or
circumstances that would adversely affect your ability to serve as the Company’s
Chief Financial Officer.

6. Indemnification.

The Company agrees that if you are made a party or threatened to be made a party
to any threatened, pending or completed action, suit or proceeding, whether
civil, criminal, administrative or investigative (a “Proceeding”), other than
any Proceeding related to any contest or dispute between you and the Company or
any of its affiliates with respect to this Agreement or the services described
hereunder, by reason of the fact that you are or were an officer or a director
of the Company or any subsidiary of the Company or are or were serving at the
request of the Company as a director, officer, member, employee or agent of
another corporation or a partnership, joint venture, trust or other enterprise,
the Company shall indemnify you for, and hold you harmless against, all expenses
(including attorneys’ fees), judgments, fines and amounts paid in settlement
actually and reasonably incurred by you to the fullest extent authorized by the
Company’s Certificate of Incorporation and Bylaws (including, without
limitation, the advancement of expenses in accordance with the Company’s
Bylaws).

7. Miscellaneous.

(a) Any notice or other communication required or permitted under this Agreement
shall be effective only if it is in writing and shall be deemed to be given when
delivered personally or four days after it is mailed by registered or certified
mail, postage prepaid, return receipt requested or one day after it is sent by a
reputable overnight courier service and, in each case, addressed as follows:

If to the Company:

J. Crew Group, Inc.

770 Broadway

New York, NY 10003

Attention: General Counsel

If to you:

To the address on file with the Company.

or to such other address as any party may designate by notice to the other.

 

8



--------------------------------------------------------------------------------

(b) This Agreement and any other agreement specifically referred to herein
constitute the entire agreement between you and the Company with respect to the
subject matter hereof and thereof, and supersede and are in full substitution
for any and all prior understandings or agreements with respect to the subject
matter hereof and thereof.

(c) This Agreement shall inure to the benefit of and be an obligation of the
Company’s assigns and Successors (as defined below), provided that, in
connection with and notwithstanding any assignment to an Affiliate of the
Company, the Company shall continue to be liable and responsible for all of its
obligations hereunder, as stated herein, without termination or modification
(unless mutually agreed by you and the Company); however you may not assign any
of your rights or duties hereunder to any other party. The term “Successor”
shall mean, with respect to the Company, any other business entity that, by
merger, consolidation, purchase of the assets, or otherwise, acquires all or a
material part of its assets. Any assignment by the Company of its rights or
obligations hereunder to any Affiliate of or Successor to the Company shall not
be a termination of the Employment Period for purposes of this Agreement.
Notwithstanding anything herein to the contrary, in the event of any transaction
that results in a Successor (other than a transaction in which the Company
survives following the transaction), the Company shall require such Successor to
assume its obligations under this Agreement in connection with such transaction.

(d) No provision of this Agreement may be amended or waived, unless such
amendment or waiver is specifically agreed to in writing and signed by you and
an officer of the Company duly authorized to execute such amendment. The failure
by either you or the Company at any time to require the performance by the other
of any provision hereof shall in no way affect the full right to require such
performance at any time thereafter, nor shall the waiver by you or the Company
of a breach of any provision hereof be taken or held to be a waiver of any
succeeding breach of such provision or a waiver of the provision itself or a
waiver of any other provision of this Agreement.

(e) You and the Company acknowledge and agree that each of you has reviewed and
negotiated the terms and provisions of this Agreement and has had the
opportunity to contribute to its revision. Accordingly, the rule of construction
to the effect that ambiguities are resolved against the drafting party shall not
be employed in the interpretation of this Agreement. Rather, the terms of this
Agreement shall be construed fairly as to both parties and not in favor or
against either party.

(f) Any provision of this Agreement (or portion thereof) which is deemed
invalid, illegal or unenforceable in any jurisdiction shall, as to that
jurisdiction and subject to this Section, be ineffective to the extent of such
invalidity, illegality or unenforceability, without affecting in any way the
remaining provisions thereof in such jurisdiction or rendering that or any other
provisions of this Agreement invalid, illegal, or unenforceable in any other
jurisdiction. If any covenant should be deemed invalid, illegal or unenforceable
because its scope is considered excessive, such covenant shall be modified so
that the scope of the covenant is reduced only to the minimum extent necessary
to render the modified covenant valid, legal and enforceable.

 

9



--------------------------------------------------------------------------------

(g) The Company may withhold from any amounts payable to you hereunder all
federal, state, city or other taxes that the Company may reasonably determine
are required to be withheld pursuant to any applicable law or regulation (it
being understood, that you shall be responsible for payment of all taxes in
respect of the payments and benefits provided herein).

(h) This Agreement may be executed in two counterparts, both of which shall be
deemed an original, but all of which shall constitute one and the same
instrument.

(i) The headings in this Agreement are inserted for convenience of reference
only and shall not be a part of or control or affect the meaning of any
provision hereof.

(j) This Agreement and all amendments thereof shall, in all respects, be
governed by and construed and enforced in accordance with the internal laws
(without regard to principles of conflicts of law) of the State of New York.
Each party hereto hereby agrees to and accepts the exclusive jurisdiction of any
court in New York County or the U.S. District Court for the Southern District of
New York in respect of any action or proceeding relating to the subject matter
hereof, expressly waiving any defense relating to jurisdiction or forum non
conveniens, and consents to service of process by U.S. certified or registered
mail in any action or proceeding with respect to this Agreement.

(k) It is the intent of the parties that this Agreement be interpreted in a
manner that complies with the requirements of Section 409A of the Code. If any
provision of this Agreement (or any award of compensation or benefits provided
under this Agreement) would cause you to incur any additional tax or interest
under Section 409A of the Code, the Company and you shall reasonably cooperate
to reform such provision to comply with 409A and the Company agrees to maintain,
to the maximum extent practicable without violating 409A of the Code, the
original intent and economic benefit to you of the applicable provision;
provided that nothing herein shall require the Company to provide you with any
gross-up for any tax, interest or penalty incurred by you under Section 409A of
the Code. Notwithstanding anything herein to the contrary, any amount of
expenses eligible for reimbursement pursuant to any particular section of this
Agreement during a calendar year shall not affect the amount of such expenses
eligible for reimbursement during any other calendar year. In addition, the
right to reimbursement of expenses pursuant to any particular section of this
Agreement shall not be subject to liquidation or exchange for any other benefit.

(signatures on following page)

 

10



--------------------------------------------------------------------------------

If the terms of this Agreement meet with your approval, please sign and return
one copy to me.

 

Sincerely,

/s/ James Scully

James Scully EVP & Chief Administrative Officer

 

AGREED TO AND ACCEPTED:

/s/ Stuart C. Haselden

Stuart C. Haselden Dated: May 24, 2012

 

11



--------------------------------------------------------------------------------

EXHIBIT A

General Release

1. General Release of All Claims: In exchange for the Company’s payment of the
benefits described in Section 2(c) of your employment agreement with the Company
dated May 15, 2012 (the “Employment Agreement”), as amended from time to time,
you voluntarily, fully and unconditionally release and forever discharge the
Company and its past and present parents, subsidiaries, affiliates,
predecessors, successors, assigns, and their respective officers, directors,
employees, agents and plan administrators, in their individual and corporate
capacities (hereinafter collectively referred to as “Releasees”) from any and
all charges, actions, causes of action, demands, debts, dues, bonds, accounts,
covenants, contracts, liabilities, or damages of any nature whatsoever, whether
now known or unknown, to whomever made, which you have or may have against any
or all of the Releasees for or by reason of any cause, nature or thing
whatsoever arising out of or related to your employment with the Company, the
termination of such employment, or otherwise, from the beginning of time up to
and including the date on which you sign this Agreement, except as otherwise
specifically stated in this Agreement.

Such claims, obligations, or liabilities include, but are not limited to: claims
for compensation allegedly due or owing; claims sounding in contract or implied
contract; claims for wrongful dismissal; claims sounding in tort; claims arising
under common law, civil law, equity, or federal, state, or local statutes or
ordinances, including but not limited to, the Age Discrimination in Employment
Act, as amended; Title VII of the Civil Rights Act of 1964, as amended; the
Civil Rights Act of 1991; Section 1981 of the Civil Rights Act of 1866; the
Equal Pay Act; the Americans with Disabilities Act and/or the Rehabilitation Act
of 1973; the Employee Retirement Income Security Act; the WARN Act; the
Consolidated Omnibus Budget Reconciliation Act; the Family Medical Leave Act, as
amended; the Genetic Information Nondiscrimination Act of 2008; state statutes
governing the payment of wages, discrimination in the workplace, or any other
statute or laws governing the employer-employee relationship, including but not
limited to, the New York State Human Rights Law, the New York Labor Law, the New
York State Constitution, the New York Civil Rights Law, the New York wage-hour
laws, the New York City Human Rights Law; the Virginia Human Rights Act; the
North Carolina Equal Employment Practices Act, the North Carolina Persons with
Disabilities Protection Act, the North Carolina Retaliatory Employment
Discrimination Act, the North Carolina Wage & Hour Act; any other claim pursuant
to any other federal, state or local employment laws, statutes, standards or
human rights legislation; or any claim for severance pay, notice, pay in lieu of
notice, salary, bonus, incentive or additional compensation, vacation pay,
insurance, other benefits, interest, and/or attorney’s fees. You acknowledge
that this general release is not made in connection with any exit incentive or
other employment termination program offered to a group or class of employees.

Notwithstanding the foregoing, nothing in this Agreement waives your right to
(a) pursue a claim that cannot be released by private agreement, including,
workers compensation claims, claims arising after the date on which you sign
this Agreement, and your right to file administrative charges with certain
government agencies; or (b) challenge the Company’s failure to comply with its
obligation in Paragraph 1 above or under Section 6 of the Employment Agreement.

 



--------------------------------------------------------------------------------

2. No Claims Filed: You represent that you have not filed or permitted to be
filed against the Releasees, individually or collectively, any lawsuits, actions
or claims, and you covenant and agree that you will not do so at any time
hereafter with respect to the subject matter of this Agreement and claims
released pursuant to this Agreement (including, without limitation, any claims
relating to your employment and/or the termination of your employment).

You understand that nothing in this Agreement shall limit you from filing a
charge with, or participating in any investigation or proceeding conducted by,
the Equal Employment Opportunity Commission, National Labor Relations Board
and/or any other federal, state or local agency. However, by signing this
Agreement, you hereby waive any and all rights to recover monetary damages in
any charge, complaint or lawsuit filed by you or by anyone else on your behalf.

3. Waiver: By signing this Agreement, you acknowledge that:

 

  (a) You have received and carefully read this Agreement;

 

  (b) You fully understand all of the terms contained in this Agreement;

 

  (c) You are freely and voluntarily entering into this Agreement and knowingly
releasing the Releasees in accordance with the terms contained in Paragraph 4
above;

 

  (d) Before signing this Agreement, you were advised of your right and had an
opportunity to consult with an attorney of your choice;

 

  (e) In accordance with Paragraph 4 above, you hereby expressly waive, among
other claims, any and all claims arising under the Age Discrimination in
Employment Act of 1967 (29 U.S.C. § 621 et seq.), which you have or may have
against the Releasees;

 

  (f) The release of claims described in Paragraph 4, above, of this Agreement
does not waive any rights or claims that you may have against the Company and/or
the Releasees arising after the date on which this Agreement becomes effective;

 

  (g) You have received or shall receive something of value from the Company
which you would not otherwise be entitled to receive;

 

  (h) Before signing this Agreement, you were given up to twenty-one
(21) calendar days to consider its terms and, should you sign this Agreement
without waiting the full 21 days, you attest that your decision in this regard
is knowing and voluntary and not induced through fraud, coercion,
misrepresentation or a threat to withdraw or alter the offer contained herein,
and agree that any changes to this Agreement do not restart the running of the
21 day period;

 

  (i) The period of time until [DATE], that you had to consider your rights and
obligations under this Agreement was reasonable; and

 



--------------------------------------------------------------------------------

  (j) For a period of seven (7) calendar days following the date on which you
sign this Agreement, you may revoke this Agreement; and

 

  (k) This Agreement, absent its timely revocation, shall become binding on the
Company and you on the eighth calendar day following the date on which you sign
this Agreement. The Company shall not be required to perform any of its
obligations under this Agreement until after your time to revoke this Agreement
has expired.

4. Return of Signed Agreement: You should return this signed Agreement to [—],
Human Resources, 770 Broadway, New York, NY 10003 by no later than [DATE].

5. Effective Date: You will not receive the benefits identified in Section 2(c)
of the Employment Agreement until after the revocation period has expired and
this Agreement becomes effective. You have seven (7) days from the date that you
sign this Agreement to change your mind. Any revocation within this period must
be (a) submitted in writing to the Company; (b) state “I hereby revoke my
execution of the Separation Agreement and General Release”; and (c) be
personally delivered to the Company’s Executive Vice President, Human Resources,
or mailed to their attention at J.Crew, 770 Broadway, New York, NY 10003 within
seven (7) days of the execution of this Agreement.

 

Very truly yours, J. CREW By  

 

  [Name / Title]

 

Received, Read, Understood and Agreed:

 

Stuart Haselden Dated:             , 20    

 



--------------------------------------------------------------------------------

Acknowledgement of Receipt of

General Release

I acknowledge receiving today a General Release in connection with the
termination of my employment with J.Crew. I have been informed of the time
periods for my consideration of the Agreement and for its revocation after I
sign it if I later change my mind.

 

Date  

 

   

 

      Stuart Haselden

 